Citation Nr: 0836986	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-24 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of bladder 
cancer, claimed as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from June 1953 to May 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).   


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the veteran 
did not have exposure to ionizing radiation in service.

2.  Bladder cancer was not present during service, was not 
manifest within a year after separation from service, and did 
not develop as a result of any incident during service.  


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.311 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
entitlement to service connection for residuals of bladder 
cancer.  He asserts that while in service he was given 
radioactive injections as part of a secret experiment, and 
that these injections resulted in the development of the 
cancer.  In a written statement dated in December 2002, he 
recounted that he was assigned to a medical test unit at Fort 
Carson, Colorado, in December 1954, and that there were 28 
men assigned to that test unit.  He said that they were 
assigned to the HQ Det. 5022 Medical Nutrition test unit for 
approximately 30 days.  He said that they were not allowed to 
eat any other food except what was given to them.  He also 
said that they were all given shots in their left arms, and 
that the medic stated that it was radiation and would make 
him sterile.  The veteran presented essentially the same 
account during a hearing held in February 2006.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
malignant tumor is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected for radiation-exposed 
veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
regulation states that, if the veteran has one of the 
radiogenic diseases, a radiation does assessment will be 
obtained and the case will be referred to the Under Secretary 
for Benefits for review as to whether sound scientific 
medical evidence supports the conclusion that it is at least 
as likely as not that the veteran's disease resulted from 
radiation exposure during service.  Third, direct service 
connection can be established by "show[ing] that the disease 
or malady was incurred during or aggravated by service, a 
task which includes the difficult burden of tracing causation 
to a condition or event during service."  See Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).  

The evidence which is of record shows that the bladder cancer 
was not present until many years after the veteran's 
separation from service.  The Board notes that the veteran's 
service medical records do not contain any evidence of 
bladder cancer.  The report of a separation examination 
conducted in May 1955 reflects that the clinical evaluation 
of the genitourinary system was normal.  Urinalysis was 
negative for abnormality.   There is also no evidence that 
bladder cancer was manifest within a year after service.

The earliest post service medical treatment records contained 
in the claims file reflecting the presence of bladder cancer 
are dated in 1999.  None of the treatment records contain any 
history or medical opinion relating that disorder to service.  
On the contrary, the records place the date of onset of the 
veteran's illness as being many years after separation from 
service.  The veteran conceded during a hearing that no 
doctor had offered an opinion linking the bladder cancer to 
service.  

With respect to the first method through which service 
connection may be granted for a disorder claimed to be due to 
radiation exposure, (i.e. the list of types of cancer which 
may be presumed to have been due to radiation exposure), the 
Board notes that bladder cancer is one of the listed diseases 
under 38 C.F.R. § 3.309(d).  Significantly, however, that 
presumption only applies to a "radiation exposed veteran" 
who was involved in "radiation risk activity.  In pertinent 
part, the latter term includes (A) onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; (B) The occupation of Hiroshima or Nagasaki Japan 
during the period beginning August 6, 1945, and ending July 
1, 1946; (C) Interment as a prisoner of war in Japan during 
World War II which resulted in an opportunity for exposure to 
ionizing radiation comparable to that of the United States 
occupation forces in Hiroshima or Nagasaki; or (D) certain 
service in which the service member was, as part of his 
official military duties, present during a total of 250 days 
before February 1, 1992, on the grounds of a gaseous 
diffusion plant located in Paducah Kentucky, Portsmouth Ohio, 
or the area identified as K25 at Oak Ridge Tennessee.  
38 C.F.R. § 3.309(d)(3)(i)

As applied to the present case, the veteran does not meet the 
definition of a radiation exposed veteran.  His claimed 
radiation exposure does not fit within any of the categories 
of duties listed above.  Therefore, he cannot obtain service 
connection for a disease pursuant to the presumptive 
provisions of 38 C.F.R. § 3.309(d).

Regarding the second method by which a disease may be shown 
to have been due to radiation exposure in service, the Board 
notes that bladder cancer is one of the diseases listed as a 
"radiogenic disease" under 38 C.F.R. § 3.311.  With respect 
to the contention that the veteran's bladder cancer was due 
to exposure to ionizing radiation in service, the veteran has 
stated that he was subjected to injections of a radioactive 
material while taking part in a nutritional study.  The 
veteran has presented a service personnel record which 
reflects that he was one of several military members assigned 
to a nutrition test unit.  The Board notes, however, that 
there is no credible evidence that the veteran was ever 
exposed to any such radiation as a result of those duties.  

The RO contacted the Department of the Army by letter and 
requested confirmation of any radiation exposure.  In a 
letter dated in August 2004, the U.S. Army Center for Health 
Promotion and Preventative Medicine reported that their 
research did not reveal any evidence of Human Radiation 
Research Experiments nor radioactive material use at Fort 
Carson or Fitzsimmons Army Medical Center during the time 
that the veteran was in Colorado.  It was also noted that the 
U.S. Army Ionizing Radiation Dosimetry Branch reported that 
they had no dosimetry records for the veteran.  

Based on the foregoing information, the Board finds that the 
preponderance of the evidence shows that the veteran did not 
have exposure to ionizing radiation in service.  The Board 
notes that an opinion from the VA compensation and pension 
services for review under 38 C.F.R. § 3.311 is not warranted 
as it has not been shown that the veteran was exposed to 
radiation.  Accordingly, the provisions pertaining to 
radiogenic diseases contained in 38 C.F.R. § 3.311 do not 
provide a basis for granting service connection for bladder 
cancer in this case.

Finally, with respect the third method of establishing 
service connection for a disorder claimed to be due to 
radiation exposure in service, the Board notes that no 
medical opinion has been presented linking a current disorder 
to service.  

In summary, the Board finds that bladder cancer was not 
present during service, was not manifest within a year after 
separation from service, and did not develop as a result of 
any incident during service.  Accordingly, the Board 
concludes that bladder cancer was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.

As a final note, the Board finds that the content 
requirements of a duty to assist notice have been fully 
satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Letters from the RO dated in December 2002, July 2005 and 
March 2006 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  The veteran's initial duty-to-assist letter was 
provided before the adjudication of his claim.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.   

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's available service medical records have been 
obtained.  The veteran has presented private medical 
treatment records.  He has had a hearing at the RO.  The RO 
made appropriate efforts to verify the veteran's claimed 
exposure to radiation.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. The evidence of 
record weighs against the veteran's claims that he was 
exposed to radiation in service, and there is no other 
indication that the veteran was exposed in the way he claims, 
or that his current disability is associated with service.  
Simply stated, the standards of McLendon are not met in this 
case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  


ORDER

Service connection for residuals of bladder cancer is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


